department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty file the returns in accordance with their failure_to_file the returns timely may result in a we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely karen schiller acting director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil legend internet donation service networking event corporation website tech dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you applied for tax-exempt status under sec_501 but failed to indicate the type of public charity status you are requesting your amended articles of incorporation state that your primary purpose is to i ncrease charitable giving from individuals and decrease the cost of fundraising for nonprofits by providing the public with a safe easy efficient way to give to the charity of their choice and by creating an online community for nonprofits profits and people enabling non- profits to engage supporters through low-cost online fundraising and helping profit market their business and products while supporting a charitable or non-profit sic you also state that you are organized for charitable and educational_purposes to make distributions to sec_501 organizations furthermore you will organize weekly networking events for non-profits and businesses at which community volunteers will speak about various business topics you describe these as educational you entered into an agreement with corporation a for-profit entity that your founders and officers created to manage a social network internet site including the advertising and e-commerce on it see attachment you plan to create and maintain a web page for each charity registered with you on a website that corporation manages and maintains thus you provide information about the non-profits participating in your internet donation service to the corporation’s clients the corporation will transfer through you a percentage of its internet sales as donations to various tax-exempt organizations therefore you will accept process and forward donations received from the corporation’s e-commerce website to your participating non-profits a majority of your time and resources are devoted to these activities according to a fundraising agreement you entered into you only serve as the administrator of the funds donated through the website the transaction works in the following manner corporation will donate percent of transaction fees generated by activity on its e-commerce website either the buyer or the seller of the product purchased on the website may select an exempt if neither organization registered with you to receive a portion of the transaction fee party selects a registered tax-exempt_organization you will select one at random from those registered with you you will retain the donation for days in case there isa problem with a transaction which may require a refund of the donation you state that you do not plan to charge any fees to your clients but you plan to keep a portion of each donation you received from the corporation at different times you described your share a sec_5 percent percent or no more than percent so for a dollar_figure purchase on corporation’s website you will receive dollar_figure percent from the transaction you may keep dollar_figure percent for example as a fee and send dollar_figure to the registered tax-exempt_organization users of the social network site may also donate to one of the registered charities without transacting business you will transfer these donations as well but will deduct percent as a fee only non-profits registered with you may receive donations that originate from the corporation’s e-commerce website you plan to manage all web pages and information about non-profits participating on corporation’s e-commerce website corporation will provide the hardware and software to facilitate the operation of the internet donation service and_tech will provide it support all non-profits wanting to participate on corporation’s e-commerce website must register with you you plan to organize free weekly networking events for non-profits for-profits and individuals to develop business-networking relationships and promote business connections the meetings will present training material and other information on internet marketing as well as sales and technology to ensure that nonprofits keep ahead in technologies speakers from the community will provide advice you will provide the facilities and live forum for business people to exchange business ideas referrals contact services and business ninety-five percent of your funding will come from your share of the corporation's percent transaction fee as indicated above you expect that the remaining percent of your revenue will come from direct donations you also have a close relationship with tech a for-profit technology company your ceo and president is also the ceo and president of tech your vice president and treasurer is also the vice president of tech these two individuals are husband and wife respectively and receive their compensation from tech and are two of your three directors furthermore you share office space with tech and corporation you have an agreement with tech that provides for it support services as well as administration and maintenance of your social networking internet site the agreement specifies that you will reimburse tech for out-of-pocket expenses such as bank transfer fees long-distance calls photocopies computer printouts fax charges messenger services and local or out-of-town travel incurred in connection with this agreement you indicated that tech could serve non-profits that participate in your services but you stated that you and tech would not cross market one another nor share customer information you initially stated that you plan to assist small for-profits with internet marketing of their businesses and products you subsequently indicated that you would limit your fund raising activities to only nonprofits however you still plan to include small businesses in your social networking activities and e-commerce you will only offer internet donation services to non-profits recognized as tax-exempt by the internal_revenue_service and the non-profits must agree to use all donations received from you in accordance with their tax-exempt status you currently do not have any employees and officers directors trustees are uncompensated with one exception you project that the ceo will receive dollar_figure in annual compensation you corporation and tech share the same officers and directors as well as office space your principal officers as previously stated are husband and wife law sec_501 of the code provides for the exemption from federal_income_tax of organizations which are organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations states that t he words ‘private shareholder or individual’ in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that an organization is organized exclusively for one or more exempt purposes only if its articles limit its purposes to one or more exempt purposes and do not expressly empower it to carry on activities which are not in furtherance of exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it is engaged primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 defines the term ‘educational’ for the purposes of sec_501 as including the instruction of the public on subjects useful to the individual and beneficial to the community revrul_76_206 1976_1_cb_154 considered an organization formed to promote broadcasting of classical music in a particular community the organization carried on a variety of activities designed to stimulate public interest in the classical music programs of a for-profit radio station including soliciting sponsors soliciting subscriptions to the station’s program guide and distributing pamphlets and bumper stickers encouraging people to listen to the station the organization’s board_of directors represented the community at large and did not include any representatives of the for- profit radio station the revenue_ruling concludes that the organization's activities enable the radio station to increase its total revenues and therefore benefit the for-profit radio station in more than an incidental way therefore the organization is serving a private rather than a public interest and does not qualify for exemption in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 302_f2d_934 ct_cl cert_denied 372_us_976 described an organization that had a stated aim of teaching and disseminating economic knowledge published two semi-monthly periodicals available for subscription and provided investment advice services for a fee the court held that this organization did not qualify for exemption under sec_501 of the code because its commercial purpose was primary and not incidental to its educational purpose in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve c purposes because it also served private interests more than incidentally the court found that persons affiliated with a particular political_party created and funded the organization and that most of the organization’s graduates worked in campaigns for that party's candidates consequently the court concluded that the organization conducted its educational activities to benefit the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1 c - d ii of the regulations in christian manner int'l inc v comm’r t c the petitioner organized for religious and educational_purposes published and sold books that its founder wrote the tax_court found that the organization’s actual purpose was to benefit the founder by publishing his books and promoting his theories even if the publication of his books in part furthered religious or educational_purposes petitioner would still not qualify for exemption under sec_501 because a substantial part of its activity benefited him personally in easter house v united_states ci ct aff'd w o opinion f 2d fed cir the court found that an adoption agency was not entitled to exemption from federal_income_tax under sec_501 of the code because it operated in a manner not distinguishable from a commercial adoption agency the taxpayer did not solicit contributions its operation made substantial profits and there was a substantial accumulation of capital surplus in comparison to direct expenditures by the taxpayer in p l l scholarship v commissioner t c an organization operated bingo at a bar for the avowed purpose of raising money for scholarships the board included the bar owners the bar’s accountant also a director of the bar as well as two players the court reasoned that because the bar owners controlled the organization and appointed the organization’s directors the activities of the organization could be used to the advantage of the bar owners the organization claimed that it was independent because there was separate_accounting and no payments were going to the bar the court was not persuaded a realistic look at the operations of these two entities however shows that the activities of the taxpayer and the pastime lounge were so interrelated as to be functionally inseparable separate accountings of receipts and disbursements do not change that fact the court went on to conclude that because the record did not show that the organization was operated for exempt purposes but rather indicates that it benefited private interests exemption was properly denied in church by mail inc v commissioner t c memo affd f 2d cir the tax_court found that a church was operated with a substantial gt purpose of providing a market for an advertising and mailing company owned by the same people who controlled the church the church argued that the contracts between the two were reasonable but the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in international postgraduate medical foundation v commissioner t c memo the court concluded that the petitioner was not described in sec_501 the petitioner was organized to provide continuing medical education to physicians to this end it took physicians on three-week tours throughout the world the petitioner shared offices with a for-profit travel agency that the petitioners’ principle officer controlled it made all its travel arrangements through the agency the court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it also found that the tour activities served a substantial recreational purpose rationale based on the information you submitted for the reasons explained below we have concluded that you are not operated exclusively for one or more tax-exempt purposes within the meaning of sec_501 we have also concluded that you benefit private interests more than an insubstantial amount rather than furthering a public purpose under sec_1_501_c_3_-1 and sec_1 c -1 d ii organizational_test to qualify for exemption from federal_income_tax you must be organized exclusively for tax-exempt purposes within the meaning of sec_501 and sec_1 c - b iii you were formed to increase charitable giving from individuals and decrease the cost of fundraising for nonprofits by providing the public with a safe easy efficient way to give and by creating an online community for nonprofits profits and people and helping for-profit market their business none of these purposes constitute a tax-exempt purpose as defined by the code and regulations therefore your articles of incorporation do not limit your purposes to those recognized as tax- exempt and you are not properly organized more than insubstantial non-exempt purpose although an organization may carry on activities that further one or more exempt purposes it will not be treated as operated exclusively for a tax-exempt purpose if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 better business bureau of washington d c inc your administrative fundraising and networking activities do not exclusively further a tax-exempt purpose within the meaning of sec_501 sec_1 c - c and c -1 d your activities are primarily administrative and commercial you plan to manage internet pages and process contributions made by advertising and e-commerce customers of your related commercial entity on its internet social networking site collecting and transmitting donations made by customers on a commercial website is not a tax-exempt purpose under sec_501 but is merely a commercial function better business bureau easter house a minor activity you expect to engage in is to organize educational presentations about business using the internet accompanied by social networking opportunities for for-profits and non-profits you plan to encourage and host social networking activities immediately following your seminars between potential donors and exempt_organizations seeking contributions and funding you will market these networking activities to individuals and commercial businesses while there may be some educational content these activities primarily foster future commercial business transactions for the for-profit entities the fact that you do not plan to charge for the meetings does not make this activity charitable the educational purpose of the meetings is secondary to their commercial purpose american institute for economic research supra pincite the court held that the organization did not qualify for exemption under sec_501 because its commercial purpose was primary and not incidental to its educational purpose in any case you expect these meetings to be a minor activity see impermissible private benefit an organization is not organized or operated exclusively for one or more tax- exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d ii you operate for the benefit of private interests rather than for the community as a whole revrul_76_206 the service that you offer to customers of the commercial website that your founders and officers own and established presumably enhances its utility and appeal by attracting charities to use this commercial website you increase its traffic like the entities in p l l scholarship fund adding the registered nonprofits to the networking events would increase their attendance and thus attractiveness to the presenters and commercial attendees even if some of your activities further a charitable purposes you would still not qualify for exemption under sec_501 because a substantial part of your activity benefits the related for-profits rather than the public at large see christian manner int'l supra common_control of an exempt_organization and a commercial business presents a risk of private benefit which is more serious if the entities engage in transactions with each other the law of exempt_organizations has long recognized the possibility that an exempt_organization could be used to enhance a commercial business many court opinions have denied exempt status because a related business benefited from an affiliated exempt_organization for example p l l scholarshi82_tc_196 765_f2d_1387 and int'l postgraduate medical foundation t c memo therefore we conclude that the activities you conduct with the related for-profits do not exclusively promote an exempt_purpose and thus you are not entitled to exemption from federal_income_tax you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you want representation during the conference if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any if we do not hear from you within days we will issue a final adverse further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of if you fax your statement please call the person identified in the heading of this letter this letter to confirm that he or she received your fax lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director rulings and agreements
